Citation Nr: 0117756	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a skin disease, 
including dermatitis, as a result of exposure to Agent Orange 
(AO).

3.  The propriety of the assignment of an initial 
noncompensable disability evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that determination, the RO denied service 
connection for tinnitus and service connection for skin 
disorder, including dermatitis, as secondary to the exposure 
to AO.  The RO, however, granted service connection for 
bilateral hearing loss, and assigned an initial 
noncompensable (zero percent) evaluation, effective from June 
1998.  The veteran perfected a timely appeal of these 
determinations to the Board.

Because the veteran has disagreed with the initial rating for 
the bilateral hearing loss, the Board has recharacterized 
that issue as involving the propriety of the initial 
evaluation assigned.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).   

In an addendum to the Appellant's Brief, the veteran's 
representative raised the issues of entitlement to service 
connection for residuals of an umbilical hernia repair, and 
for residuals of a laceration of the palm of the left hand 
and proximal phalanx of the left little finger.  These 
matters have not been developed or adjudicated by the RO and 
are referred thereto for appropriate action.  

The Board's decision on the veteran's claim of entitlement to 
service connection for tinnitus is set forth below; the claim 
of entitlement to service connection for a skin disease, and 
his claim challenging the propriety of the initial 
noncompensable evaluation assigned for his bilateral hearing 
loss, will be addressed in the Remand portion of this 
decision.  

FINDINGS OF FACT

1.  The veteran was involved in combat in with the enemy.  

2.  The veteran was exposed to acoustic trauma during 
service.  

3.  The evidence of record establishes that the veteran's 
tinnitus had its onset during service.


CONCLUSION OF LAW

With the resolution of all reasonable doubt in the veteran's 
favor, tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  In Savage v. Gober, 10 Vet. 
App. 488 (1997), the United States Court of Appeals for 
Veterans Claims ("the Court") established that the 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Id. at 498.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated by such service will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is 
credible evidence.  See Collette v. Brown, 82 F.3d 389, 392 
(Fed.Cir. 1996).  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The 
law does not, however, create a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Collette, 
82 F.3d at 392.  The effect of this law is that service 
connection will not be precluded for combat veterans simply 
because of the absence of notation of a claimed disability in 
the official service records.  Thus, service connection 
remains a question that must be decided based on all of the 
evidence in the individual case.  Smith v. Derwinski, 2 Vet. 
App. 137 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

In the instant case, the veteran's service records reflect 
that the veteran's military occupational specialty (MOS) 
included that of a gunner.  These records also reflect that 
the veteran served in the Republic of Vietnam from November 
1966 to November 1967, and his MOS was that of an arms 
bearer.  The veteran's awards and decoration include the 
Combat Infantryman Badge, which is a decoration indicative of 
combat with the enemy.  Therefore, the Board determines that 
the evidence of record supports the veteran's status as a 
combat veteran, and thus the veteran is entitled to the 
relaxed evidentiary requirements of section 1154(b).

The veteran contends, in essence, that he developed tinnitus 
as a result of service.  Specifically, he has alleged that 
that he had an onset of symptoms associated with tinnitus 
during the time of his combat duty in Vietnam, due to 
continuos gunfire, bombings, and shellings for twelve 
consecutive months.  While the service medical records do not 
indicate that the veteran reported any complaint of ringing 
in the ears contemporaneous to the time of his combat duty, 
the Board must emphasize that the veteran was engaged in 
combat with the enemy.  Thus, the Board finds that given the 
veteran's accounts of the circumstances surrounding his 
combat duty in Vietnam, it can be satisfactorily established, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), that he was 
exposed to acoustic trauma as well as ringing in his ears 
during service.  While the November 1967 separation 
examination report reflects no complaint or finding of 
tinnitus, the Board finds it reasonable that such lay 
evidence indicating that the veteran had ringing in the ears 
following his exposure to continuous gunfire, bombings, and 
shellings is "consistent with the circumstances, conditions, 
and hardships" of the veteran's combat duty.  Id; Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).

When examined by the VA in October 1998, the veteran reported 
a history of acoustic trauma during service training and 
while engaged in combat in Vietnam.  Other noise exposure 
listed was hunting and 31 years of work in a factory where no 
hearing protection was utilized.  The veteran complained of 
constant bilateral tinnitus and bilateral hearing loss.  

In a statement dated in March 2000, Wayne T. Hutchison, M.D., 
the veteran's private doctor, indicated that he has been 
treating the veteran for a number of years for decreased 
hearing auditory acuity and chronic tinnitus.  The doctor 
noted the veteran's exposure to acoustic trauma during 
service.  Dr. Hutchison also indicated that the veteran was 
not employed in a particularly noisy environment.  The doctor 
opined that it was most likely that the veteran developed his 
hearing loss and tinnitus as a result of his exposure to loud 
noises while in service, according to the veteran's history.  

At a personal hearing in March 2000 before a hearing office 
the veteran testified that he first began to experience 
ringing in his ear after Advanced Infantry Training, where he 
was trained with 106 and 90 millimeter weapons.  The veteran 
also testified to the effect that while serving in Vietnam, 
he was exposed to constant explosions and firing of M60s and 
M50s, from which he developed constant ringing in his ears.  
The veteran also indicated that he was treated for tinnitus 
in 1967 or 1968 while employed.  

A statement dated in May 2000 of a nurse employed by the 
corporation wherein the veteran was employed indicated that 
there was no record of the veteran having complained of 
tinnitus.  

From the foregoing, it is apparent that the veteran engaged 
in combat.  He has presented satisfactory lay evidence 
establishing that he suffered ringing in the ears following 
his exposure to acoustic trauma in service, and he has been 
diagnosed with tinnitus as shown by the post-service medical 
evidence.  Thus, the question becomes whether the veteran's 
current tinnitus is related to service.  In this context, the 
record includes the medical opinion of Dr. Hutchison who has 
essentially ruled out any post service noise exposure, and 
who relates that the veteran's current diagnosis of chronic 
tinnitus to his period of military service.  The Board 
recognizes that Dr. Hutchison's opinion is based on a history 
provided by the veteran; however, the veteran's accounts of 
noise exposure and ringing in his ears during service are 
consistent with his experiences in service and in a combat 
zone, for which he was awarded the Combat Infantryman Badge.  
On balance, the evidence raises a reasonable doubt as to the 
incurrence of the veteran's currently diagnosed tinnitus.  
Therefore, according the veteran the benefit of the doubt, 
the Board finds that service connection for tinnitus is 
warranted.

ORDER

Service connection for tinnitus is granted.  


REMAND

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirement for a well grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim, and expanded VA's duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

With respect to the claim for a skin disease, the veteran 
contends that he developed a skin disorder, to include 
dermatitis, as a result of having been exposed to Agent 
Orange while stationed in Vietnam.

The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during the Vietnam Era.  However, other 
than the veteran's assertions, there is no evidence in the 
claims file to support his account of exposure to Agent 
Orange in service.  Moreover, because the evidence of record 
fails to indicate that he has one of the conditions 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(c); and because the law, as authoritatively 
interpreted by the Court, permits a presumption of herbicide 
exposure only in instances where the veteran has the required 
service and has developed one or more of the enumerated 
conditions, the veteran's exposure may not be presumed at 
this time.  McCartt v. West, 12 Vet. App. 164, 168 (1999).

That notwithstanding, the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct service causation.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  In accordance with this legal 
precedent, the Board determines that the veteran should be 
informed that he can submit evidence which proves the claimed 
causal relationship.

Additionally, in accordance with the VA's duty to assist the 
veteran in developing further evidence which might support 
his claim, as required by the VCAA, it is now incumbent upon 
the VA to attempt to secure information which might confirm 
that the veteran was exposed to Agent Orange in service.  For 
this task, reference to official Government records will be 
necessary in order to ascertain where and when herbicide 
agents were applied in Vietnam, and whether the veteran was 
present in the pertinent locations and at the pertinent 
times.  The appropriate contact point for VA to obtain such 
information would appear to be the United States Armed 
Services Center for Research of Unit Records (USASCRUR).

In order to assist the USASCRUR in providing specific and 
relevant information, the RO should first ask the veteran to 
specify where, and under what circumstances he may have been 
exposed to Agent Orange during his service in Vietnam.  In 
addition, the RO should secure, from the appropriate military 
service department, a copy of the veteran's DA Form 20 
(Enlisted Qualification Record), or equivalent service 
personnel records, to verify the veteran's dates of service 
in Vietnam and his unit assignment while in that country, if 
this information is not already of record.  Then, once that 
information is received (if not already of associated with 
the claims folder), the RO should forward the information 
supplied by the veteran, along with the veteran's service 
personnel records, to USASCRUR, and ask that agency to 
provide a report as to the extent, if any, of the veteran's 
exposure to Agent Orange or other herbicides in service.

Further, the new legislation also requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA at § 3 (to be codified at 
38 U.S.C. § 5103A).

In this regard, a service medical entry shows that the 
veteran complained of a rash on his back in September 1967, 
but no diagnosis was entered.  The post-service medical 
records, (both private and VA) beginning in 1972, show 
complaints of skin disorders.  In February 1972, the veteran 
was seen for a rash on his forehead.  It was noted that the 
veteran had had the rash for a while, that the rash had 
spread down his face and that it was beginning to scale.  A 
diagnosis was not entered.  In October 1982, the veteran had 
a rash along the anterior portion of his legs, the groin, and 
scrotum.  The examiner felt that the veteran had soap 
dermatitis.

In July 1985, the veteran had a skin rash over his face which 
the veteran indicated developed when was transferred back to 
an adhesive plant.  The veteran had been transferred from the 
warehouse division of his company to a division that makes 
skin diving suits and adhesives.  It was noted that the 
symptoms were similar in nature to those he experienced from 
1973 to 1981, when he worked in the same division.

In a March 2000 statement, Dr. Hutchison opined that the 
veteran's skin condition is industrially related, at least by 
history in his medical charts.  Although Dr. Hutchison 
attributed the veteran's skin condition to his occupational 
environment, it is not clear whether the doctor considered 
the veteran's entire claims file, in that he did not address 
the outbreak of a skin rash in service.

Since the underlying etiological basis for the diagnosis of 
the veteran's skin disorder, to include dermatitis, has not 
been definitively determined based on a review of all the 
medical records, the RO should, after the foregoing 
development, schedule the veteran for an examination of his 
skin.  The examiner should review all the medical records 
(both in-service and post-service), including evidence as to 
the veteran's exposure (if documented) to Agent Orange in 
service, and should render an opinion as to whether the 
veteran has a current disorder (to include dermatitis) 
attributable to herbicide exposure, or any other incident of 
service.

With respect to the claim regarding bilateral hearing loss, 
the Board notes that in a February 2001 supplemental 
statement of the case, the RO stated that the veteran failed 
to report for a VA audiological examination.  The RO 
continued the initial noncompensable evaluation for the 
veteran's bilateral hearing loss on the basis of the evidence 
of record, and cited 38 C.F.R. § 3.655.

The Board notes that the most current and only examination 
pertaining to the veteran's bilateral hearing loss was 
conducted in October 1998.  That examination revealed, in 
pertinent part, that the right ear showed moderate 
sensorineural hearing loss from 2000 to 4000 Hertz (Hz) and 
that there was mild sensorineural hearing loss at 1500 Hz and 
moderate sensorineural hearing loss from 2000 to 4000 Hz in 
the left ear.  The veteran testified in March 2000 that his 
hearing acuity level has decreased since the October 1998 
examination.

In a report of contact dated in February 2001, the RO noted 
that the veteran's daughter had indicated that the veteran 
was incarcerated in August 2000 for a felony offense and was 
at the Bedford Correctional facility.  The daughter informed 
the RO that this was the reason why the veteran did not 
report for the scheduled VA examination.  She also informed 
that the veteran was scheduled for a court proceeding on 
February 27, 2001.

In this context, the duty to assist incarcerated veterans 
require the VA to tailor its assistance to the meet the 
particular circumstances of confinement, so that they receive 
the "same care and consideration given to their fellow 
veterans."  Bolten v. Brown, 8 Vet. App. 185, 191 (1991).  
As additional efforts have not yet been undertaken to provide 
the veteran with a VA examination in accordance with the 
holding Bolton, further development is warranted.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for a skin disorder 
and his service- connected bilateral 
hearing loss since service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  In this regard, 
the RO should also assist the veteran in 
obtaining any relevant record from the 
institution in which he is incarcerated.  
Any failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder.  
If the RO is unable to obtain any of the 
records identified by the veteran, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.

2.  The RO should contact the Bedford 
County Correctional Facility located in 
Bedford, Virginia, or other appropriate 
agency, in order to determine if the 
veteran has been released from 
incarceration, and if so, whether they 
have a current address for the veteran.  
The results of this inquiry should be 
documented in the claims folder.

3.  The RO should also give the veteran 
the opportunity to provide specific 
information concerning his purported 
exposure to Agent Orange in service, 
including the dates of his tour of duty 
in Vietnam, approximates dates and 
locations, as well as the circumstances, 
of the claimed exposure, and the unit(s) 
in which he served.  The RO should ask 
the veteran to provide specific 
information, including dates, places, 
unit assignments, etc.

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the dates of the 
veteran's tour of duty in Vietnam, as 
well as the reported areas of duty during 
that time.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
related documents, should be sent to the 
USASCRUR.  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's purported exposure to Agent 
Orange.

5.  If the information from the USASCRUR 
confirms that the veteran was exposed to 
Agent Orange and/or other herbicides 
during his service in Vietnam, the RO 
should inform the veteran of the 
documented exposure.  The RO should also 
inform the veteran that he may submit 
proof that his skin disorder, including 
dermatitis, was caused by such exposure 
to Agent Orange in service.

6.  The RO should accord the veteran the 
following examinations.  If the veteran 
is incarcerated, coordination with the 
correctional facility should be 
undertaken so that every possible means 
of conducting the examinations are 
explored.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiners in conjunction with the study 
of this case.  A complete rationale for 
any opinion expressed should be included 
in the medical report, to include the 
evidence in the record upon which the 
examiners base their opinion.

a.  A VA audiometric 
examination to audiological 
examination by a state-licensed 
audiologist to determine the 
extent of his bilateral hearing 
loss.  All indicated tests and 
studies should be performed, 
including the controlled speech 
discrimination test (Maryland 
CNC) and puretone audiometry 
test.  If a non-VA examiner is 
used, the examiner should be 
advised that a Maryland CNC 
test is required pursuant to 
38 C.F.R. § 4.85 (2000).

b.  A VA dermatology 
examination to determine the 
nature and extent of any skin 
disorder found to be present.  
The examiner should provide an 
opinion regarding the etiology 
of any skin disorder diagnosed, 
including dermatitis, to 
include whether any diagnosed 
skin disorder had its onset 
during service, or was caused 
by any incident of service.

If the information from the 
USASCRUR confirms that the 
veteran was exposed to Agent 
Orange and/or other herbicides 
during his service in Vietnam, 
the RO should also request that 
the examiner provide an opinion 
as to whether the veteran 
currently has a skin disorder, 
including dermatitis, as a 
result of exposure to Agent 
Orange.

Note:  If non-VA examiners are utilized, 
to include those employed by a correction 
facility, the RO should provide guidance 
with regard to thoroughness of the 
examination as it relates to the 
pertinent legal criteria.  Moreover, the 
RO should document in the claim file all 
the efforts it employs in order to 
provide the veteran with VA examinations, 
as per Bolton and the VCAA, and the 
veteran should be informed in writing.

7.  After the above examinations are 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

9.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claim for a compensable 
evaluation for bilateral hearing loss 
pursuant to the old and amended 
regulations, 38 C.F.R. §§ 4.85, 4.86, 
4.87, and Fenderson v. West, 12 Vet. App. 
119 (1999).  The RO should also 
readjudicate the claim for service 
connection for a skin disorder, including 
dermatitis, as secondary to exposure to 
AO.  

If any benefits sought remains denied, the veteran should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



___________________________
DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




 



